UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X          For Online Publication Only
KEVIN WASHINGTON,

                                   Plaintiff,
                                                                   ORDER
             -against-                                             19-CV-6382(JMA)(SIL) FILED
                                                                                           CLERK
SUFFOLK COUNTY POLICE OFFICER
SHIELD # 34435, ET AL.,                                                            3/30/2020 1:33 pm
                                                                                     U.S. DISTRICT COURT
                                    Defendants.                                 EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X                             LONG ISLAND OFFICE
AZRACK, United States District Judge:

        By Order to Show Cause dated January 23, 2020, the Court ordered pro se plaintiff Kevin

Washington (“Plaintiff”) to show cause in writing within thirty (30) days from the date of the Order

why his claims are not barred by the applicable statute of limitations. (ECF No. 8.) Plaintiff was

cautioned that failure to timely comply with the Order would lead to the dismissal of his complaint

pursuant to Federal Rule of Civil Procedure 41(b). (Id.) The Order to Show Cause was mailed

to Plaintiff at his address of record and has not been returned to the Court.

        To date, Plaintiff has not responded to the Order to Show Cause nor has he otherwise

communicated with the Court since commencing this action in November 2019. Accordingly,

the complaint is dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

The Clerk of the Court is directed to mail a copy of this Order to the pro se plaintiff at his last

known address and mark this case closed.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in ----
                                                   forma ------
                                                         pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.
Dated:   March 30, 2020                                     __/s/ (JMA)_____________
         Central Islip, New York                            Joan M. Azrack
                                                            United States District Judge
